                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



JOHN CARD,                                            Case No. 3:19-cv-1515-SI

        Plaintiff,                                    OPINION AND ORDER

 v.

WELLS FARGO BANK, N.A.,

        Defendant.


Michael Fuller, OLSENDAINES, U.S. Bancorp Tower, 111 SW Fifth Avenue, Suite 3150,
Portland, OR 97204; Kelly D. Jones, 819 SE Morrison Street, Suite 255, Portland, OR 97214.
Of Attorneys for Plaintiff.

Rebecca S. Saelao and Adam A. Vukovic, SEVERSON & WERSON, One Embarcadero Center,
Suite 2600, San Francisco, CA 94111; Robert E. Sabido, COSGRAVE VERGEER KESTER LLP,
900 SW Fifth Avenue, 24th Floor, Portland, OR 97204. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiff John Card opened and maintained a credit card account with Defendant Wells

Fargo Bank, N.A. (“Wells Fargo”). Plaintiff’s account ultimately fell into arrears for an unpaid

balance. Plaintiff alleges that on December 20, 2017, among other times, he sent a letter by

certified mail to Well Fargo and that Wells Fargo received that letter on December 26, 2017. In

that letter, Plaintiff allegedly states that he revoked any prior express consent that he may have

given to Wells Fargo to call Plaintiff’s cell phone number and demanded that Wells Fargo cease


PAGE 1 – OPINION AND ORDER
making any further calls to that number. Plaintiff also alleges that, notwithstanding his

revocation and demand letter, Wells Fargo, either directly or through an agent, continued to call

Plaintiff’s cell phone without authorization. Plaintiff further alleges that between February 2018

and December 2018, Wells Fargo or its agent called Plaintiff’s cell phone at least 197 times.

Plaintiff asserts a claim against Wells Fargo for violating the Telephone Consumer Protection

Act of 1991 (“TCPA”), 47 U.S.C. § 227. Plaintiff seeks statutory damages for each call.

       Wells Fargo has moved to compel arbitration, based on the terms contained in what

Wells Fargo contends is its credit agreement with Plaintiff. Wells Fargo also moves to dismiss or

stay this action on the ground that the lawsuit is subject to mandatory and binding arbitration.

Wells Fargo asserts that in December 2010, Plaintiff applied online for a Wells Fargo credit card,

and that Wells Fargo approved and opened a credit account for Plaintiff in January 2011.

According to Wells Fargo, when Plaintiff applied online for his account, Plaintiff was informed

of all terms in the Wells Fargo consumer account agreement, including the arbitration clause.

Also, Wells Fargo states that it would update the terms of its consumer customer agreements

from time to time and mail copies of the updated terms to its customers. Wells Fargo also

contends that a customer accepts updated terms by continuing to use the Wells Fargo credit card.

       Plaintiff does not deny the existence of a mandatory arbitration provision in Wells

Fargo’s form written credit agreement. Plaintiff also does not deny that if the form agreement

applies to Plaintiff, then the arbitration provision in that agreement would encompass Plaintiff’s

TCPA claim. Instead, Plaintiff only disputes that he ever received any of the written credit

agreement forms that Wells Fargo allegedly mailed to him. Thus, according to Plaintiff, he never

entered into any written agreement with Wells Fargo that contains a mandatory arbitration

clause. For the reasons set forth below, Defendant’s motion is deferred pending an evidentiary




PAGE 2 – OPINION AND ORDER
hearing or jury trial that resolves the factual dispute of whether the parties entered into an

agreement that contains a mandatory arbitration provision.

                                           STANDARDS

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-15, applies to all contracts involving

interstate commerce and specifies that “written agreements to arbitrate controversies arising out

of an existing contract ‘shall be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.’” Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 218 (1985) (quoting 9 U.S.C. § 2). The text of the FAA “leaves no place for the

exercise of discretion by a district court,” but instead “mandates that district courts shall direct

the parties to proceed to arbitration on issues as to which an arbitration agreement has been

signed.” Id. at 218 (citing 9 U.S.C. §§ 3-4) (emphasis in original). The district court must limit

itself “to determining (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether

the agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,

207 F.3d 1126, 1130 (9th Cir. 2000).

       Under the FAA, “any doubts concerning the scope of arbitrable issues should be resolved

in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25

(1983). However, the “liberal federal policy regarding the scope of arbitrable issues is

inapposite” to the question whether a particular party agreed to the arbitration agreement. Comer

v. Micor, Inc., 436 F.3d 1098, 1104 n.11 (9th Cir. 2006). The validity of an arbitration agreement

remains “a matter of contract and a party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit.” AT & T Technologies, Inc. v. Commc’ns Workers of

Am., 475 U.S. 643, 648 (1986). Because arbitration is fundamentally “a matter of contract,” the

FAA “places arbitration agreements on an equal footing with other contracts and requires courts

to enforce them according to their terms.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67


PAGE 3 – OPINION AND ORDER
(2010) (citations omitted). Courts also should generally “apply ordinary state-law principles that

govern the formation of contracts” to determine whether the parties agreed to arbitrate. First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).1

       Unless there is clear and unmistakable evidence that the parties agreed that an arbitrator

should decide issues of arbitrability, see First Options of Chicago, 415 U.S. at 944, a court, not

an arbitrator, must decide “the threshold issue of the existence of an agreement to arbitrate.”

Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1140-41 (9th Cir. 1991).

In deciding whether an agreement to arbitrate existed, a court should apply a summary-

judgment-style standard. “Only when there is no genuine issue of fact concerning the formation

of the agreement” should the court decide as a matter of law that an agreement to arbitrate

existed. Id. at 1141 (quoting Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d

Cir. 1980)). The district court should give the party opposing a motion to compel arbitration “the

benefit of all reasonable doubts and inferences that may arise.” Id. The party seeking to compel

arbitration bears “the burden of proving the existence of an agreement to arbitrate by a

preponderance of the evidence.” Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th

Cir. 2014). When “the making of the arbitration agreement” is at issue, “the court shall proceed

summarily to the trial thereof.” 9 U.S.C. § 4. “The court shall hear and determine such issue” if

the party alleged to be in violation of the agreement does not demand a jury trial. Id.




       1
          The only exception to the rule that state law governs the validity of arbitration
agreements is when courts must “decide whether a party has agreed that arbitrators should decide
arbitrability: Courts should not assume that the parties agreed to arbitrate arbitrability unless
there is ‘clea[r] and unmistakabl[e]’ evidence that they did so.” First Options of Chicago, 514
U.S. at 944 (quoting AT & T Techs., Inc. v. Commc’n Workers, 475 U.S. 643, 649 (1986)).



PAGE 4 – OPINION AND ORDER
                                         BACKGROUND

       Applying the standards applicable to a motion for summary judgment (Fed. R. Civ.

P. 56), the Court draws the following facts from the allegations in Plaintiff’s Complaint, the

parties’ briefs, the filed declarations, and the exhibits submitted by Wells Fargo. At this stage of

the dispute, the Court considers only those facts that are relevant to whether the parties entered

into an agreement that contains a mandatory arbitration clause.

       In December 2010, Plaintiff applied online for a credit card with Wells Fargo. Wells

Fargo contends, but Plaintiff disputes, that as part of Plaintiff’s online application, Plaintiff was

presented with a link to the Wells Fargo’s Consumer Credit Card Customer Agreement and

Disclosure Statement (“Customer Agreement”). Wells Fargo contends that Plaintiff had to

“click” to confirm the following acknowledgment as part of his online application: “I

acknowledge that I have received these electronic agreements, disclosures, and other

documents.”

       The Customer Agreement that Wells Fargo asserts was linked to Plaintiff’s online

application contained the following arbitration clause:

               Arbitration

               (33) DISPUTE RESOLUTION PROGRAM: ARBITRATION
               AGREEMENT

               a. Binding Arbitration. You and Wells Fargo Bank, N.A. (the
               “Bank”) agree that if a Dispute arises between you and the Bank,
               upon demand by either you or the Bank, the Dispute shall be
               resolved by the following arbitration process. The foregoing
               notwithstanding, the Bank shall not initiate an arbitration to collect
               a consumer debt, but reserves the right to arbitrate all other
               disputes with its consumer customers. A “Dispute” is any
               unresolved disagreement between you and the Bank. It includes
               any disagreement relating in any way to the Card or related
               services, accounts or matters; to your use of any of the Bank’s
               banking locations or facilities; or to any means you may use to
               access the Bank. It includes claims based on broken promises or


PAGE 5 – OPINION AND ORDER
          contracts, torts, or other wrongful actions. It also includes
          statutory, common law and equitable claims. A Dispute also
          includes any disagreements about the meaning or application of
          this Arbitration Agreement. This Arbitration Agreement shall
          survive the payment or closure of your account. YOU
          UNDERSTAND AND AGREE THAT YOU AND THE BANK
          ARE WAIVING THE RIGHT TO A JURY TRIAL OR
          TRIAL BEFORE A JUDGE IN A PUBLIC COURT. As the
          sole exception to this Arbitration Agreement, you and the Bank
          retain the right to pursue in small claims court any Dispute that is
          within that court’s jurisdiction. If either you or the Bank fails to
          submit to binding arbitration following lawful demand, the party so
          failing bears all costs and expenses incurred by the other in
          compelling arbitration.

          b. Arbitration Procedure; Severability. Either you or the Bank may
          submit a Dispute to binding arbitration at any time notwithstanding
          that a lawsuit or other proceeding has been previously commenced.
          NEITHER YOU NOR THE BANK SHALL BE ENTITLED
          TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST
          OTHERS IN ANY ARBITRATION, OR TO INCLUDE IN
          ANY ARBITRATION ANY DISPUTE AS A
          REPRESENTATIVE OR MEMBER OF A CLASS, OR TO
          ACT IN ANY ARBITRATION IN THE INTEREST OF THE
          GENERAL PUBLIC OR IN A PRIVATE ATTORNEY
          GENERAL CAPACITY. Each arbitration, including the selection
          of the arbitrator(s) shall be administered by the American
          Arbitration Association (AAA), or such other administrator as you
          and the Bank may mutually agree to (the AAA or such other
          mutually agreeable administrator to be referred to hereinafter as
          the “Arbitration Administrator”), according to the Commercial
          Arbitration Rules and the Supplemental Procedures for Consumer
          Related Disputes (“AAA Rules”). To the extent that there is any
          variance between the AAA Rules and this Arbitration Agreement,
          this Arbitration Agreement shall control. Arbitrator(s) must be
          members of the state bar where the arbitration is held, with
          expertise in the substantive laws applicable to the subject matter of
          the Dispute. No arbitrator or other party to an arbitration
          proceeding may disclose the existence, content or results thereof,
          except for disclosures of information by a party required in the
          ordinary course of its business or by applicable law or regulation.
          You and the Bank (the “Parties”) agree that in this relationship:
          (1) The Parties are participating in transactions involving interstate
          commerce; and (2) This Arbitration Agreement and any resulting
          arbitration are governed by the provisions of the Federal
          Arbitration Act (Title 9 of the United States Code), and, to the
          extent any provision of that Act is inapplicable, unenforceable or


PAGE 6 – OPINION AND ORDER
               invalid, the laws of the state of South Dakota. If any of the
               provisions of this Arbitration Agreement dealing with class action,
               class arbitration, private attorney general action, other
               representative action, joinder, or consolidation is found to be
               illegal or unenforceable, that invalid provision shall not be
               severable and this entire Arbitration Agreement shall be
               unenforceable.

ECF 12-2 at 28 (emphasis in original).

       That same Customer Agreement also contained the following clause regarding

acceptance of the agreement:

               (2) ACCEPTANCE OF AGREEMENT. By either using the
               account or signing, using or accepting the plastic card(s) issued to
               you by us (your “Card(s)”), you accept the terms and conditions of
               this Agreement. Whenever the word “Card(s)” is used in this
               Agreement, it includes the credit card account associated with the
               Card.

Id. at 21 (emphasis in original).

       According to the documents provided by Wells Fargo, it approved Plaintiff’s application,

issued his credit card, and mailed a package containing that card to Plaintiff on January 14, 2011.

The document onto which Plaintiff’s card was affixed stated: “Please see the next page for

important Terms of Your Credit Card Account.” ECF 17 at 7 (emphasis in original). The

“Important Terms of Your Credit Card Account” document that accompanied the mailing of

Plaintiff’s credit card, however, did not contain any arbitration clause and also did not contain a

clause stating that use of the card is an acceptance of all the terms of the Customer Agreement.

ECF 17 at 9. This document referenced the Customer Agreement as being “enclosed,” but the

Customer Agreement was not enclosed with that mailing. Plaintiff made purchases on his credit

card, thereby confirming receipt of that card. Wells Fargo asserts that sometime later in January

2011, it mailed a copy of the Customer Agreement to Plaintiff at the same address to which his

credit card was sent.



PAGE 7 – OPINION AND ORDER
        Wells Fargo contends that some time in December 2011, it mailed Plaintiff an updated

Customer Agreement. This Customer Agreement contained a nearly identical arbitration clause

as the Customer Agreement mailed in January 2011. Wells Fargo asserts that this updated

Customer Agreement was mailed to the same physical address as the previous agreement and the

credit card. On August 7, 2014, Wells Fargo sent Plaintiff a new credit card, to the same physical

address. Plaintiff made purchases on that new card. Wells Fargo contends that some time in

September 2014, Wells Fargo mailed Plaintiff another updated Customer Agreement, again to

the same address. This Customer Agreement also contained a nearly identical arbitration

provision.

        On January 13, 2016, Wells Fargo mailed Plaintiff a new credit card, to the same physical

address. Plaintiff made purchases on that new card. Wells Fargo asserts that it mailed Plaintiff an

updated Customer Agreement sometime in April 2016, to the same address Wells Fargo had

been sending all of its agreements and credit cards. The 2016 Customer Agreement contained a

nearly identical arbitration provision to the 2011 Customer Agreement. Plaintiff’s credit card

account was closed on June 22, 2017.

        In response to the pending motion and requests for additional information from the Court,

Plaintiff submitted three declarations. Plaintiff admits that he received mail at the address to

which Wells Fargo purportedly sent the Customer Agreements. ECF 23 at 2 (¶ 2). Plaintiff also

states that he reads agreements and disclosures both before signing up for credit cards and when

a credit card company sends agreements and disclosures to Plaintiff in the mail. Id. (¶ 3).

Plaintiff also states that he does not recall ever receiving any agreement or disclosure from Wells

Fargo that referred to arbitration. Id. at 3 (¶ 4). Based on this, Plaintiff disputes that he ever




PAGE 8 – OPINION AND ORDER
received a copy from Wells Fargo of any customer agreement that referred to arbitration. Id.

Plaintiff further states:

                 2. I never entered an arbitration agreement with Wells Fargo, either
                 verbally, in writing, or otherwise. I never signed an arbitration
                 agreement with Wells Fargo. I was never provided an arbitration
                 agreement by Wells Fargo and I was never made aware of the
                 existence of any alleged arbitration agreement with Wells Fargo,
                 either verbally, in writing, or otherwise, until Wells Fargo first
                 stated its intent to force me to arbitrate my claim after this lawsuit
                 was filed.

                 3. I was never made aware of any link to any agreements
                 governing my account or referring to arbitration on Wells Fargo’s
                 website. I was never presented with any screen requesting that I
                 acknowledge receipt of any agreements, disclosures, and other
                 documents on Wells Fargo’s website.

ECF 21 at 2-3.

                                            DISCUSSION

A. Motion to Compel Arbitration

        The parties dispute whether Plaintiff assented to the arbitration agreement contained in

any Wells Fargo’s Customer Agreement. Whether Plaintiff assented to an arbitration agreement

turns on whether he received a copy of the Wells Fargo Customer Agreement.2 If Plaintiff did

receive a copy of the Customer Agreement, his later conduct in using his credit card may be

deemed to demonstrate his agreement to the terms and conditions contained in the Customer

Agreement, including its arbitration clause.



        2
          Plaintiff argues that even if a Customer Agreement were mailed to Plaintiff, Wells
Fargo did not follow its own policies and procedures in amending Customer Agreements and
thus any amended agreements are not valid. Because the arbitration provision was not
substantively amended, this argument is unavailing for purposes of the pending motion.
Assuming that Plaintiff is correct, any purportedly improperly amended provision could be
excised or severed from the amended contract, and it would not affect the analysis of the validity
of the arbitration clause at issue.



PAGE 9 – OPINION AND ORDER
       In disputing whether he agreed to arbitrate, Plaintiff relies on this Court’s opinion in

Campos v. Blustem, 2015 WL 5737601 (D. Or. Sept. 30, 2015). In Campos, the Court found that

there was insufficient evidence that the defendant had provided the plaintiff with a copy of the

credit agreement containing the arbitration clause, and deferred ruling on the motion to compel

arbitration until after an evidentiary hearing or jury trial determined the threshold factual issue of

contract formation.

       In Campos, the plaintiff applied for a credit card over the telephone and provided her

mother’s mailing address, where the plaintiff did not reside. Id. at *1. The defendant claimed to

have followed its usual custom and practice to send a “welcome packet” with the credit

agreement containing the arbitration clause. The plaintiff submitted a declaration that she

recalled receiving only a two-page letter with the detachable card, and no welcome packet. Id.

at *4. The Court found that her specific recollection of receiving the two-page letter was more

than a simple denial of receiving the card agreement; the Court also noted that any welcome

packet would have been sent to the plaintiff’s mother’s address, where the plaintiff did not

reside. Id. at *4, 7. The Court also found persuasive the fact that the defendant did not provide

evidence that the plaintiff had routinely received mail at that address or that the defendant had a

permanent message system for tracking account activity on the plaintiff’s account, such as

communications and notifications. Id. at *8.

       Unlike the defendant in Campos, Wells Fargo has submitted evidence that it has a

permanent message system that keeps track of account activity, including for Plaintiff’s account.

A Wells Fargo employee reviewed that permanent system to determine the specific information

relating to Plaintiff’s account, including the date of Plaintiff’s online application, the dates when

Wells Fargo mailed to Plaintiff his several credit cards, and the dates when Wells Fargo mailed




PAGE 10 – OPINION AND ORDER
to Plaintiff the various Customer Agreements. See Kurz v. Chase Manhattan Bank USA, N.A.,

319 F. Supp. 2d 457, 464 (S.D.N.Y. 2004) (finding persuasive the testimony of a bank employee

who reviewed the bank’s permanent message system that tracked account activity relating to the

details of when an arbitration agreement amendment was sent to an accountholder). Notably,

however, after reviewing its permanent message system, Wells Fargo could provide specific

dates that it mailed to Plaintiff each of his credit cards, but could only generally assert a month in

which Wells Fargo believes it mailed Customer Agreements to Plaintiff. It does not appear that

the tracking system provides Wells Fargo with detail regarding the mailing dates of Customer

Agreements, which are the relevant documents here.

       Wells Fargo also submitted evidence that Plaintiff regularly received mail at the address

to which these Customer Agreements were sent, including his credit cards sent in January 2011,

August 2014, and January 2016, and billing statements. Plaintiff also admits that he received

mail at that address. See Hoefs v. CACV of Colorado, LLC, 365 F. Supp. 2d 69, 73 (D. Mass.

2005) (finding persuasive testimony from a bank employee that the card agreement amendment

was mailed and that a billing statement was mailed to the same address). This fact alone,

however, is insufficient, at least on a summary judgment standard, in the face of Plaintiff’s

specific contrary statements regarding his practice of reading disclosures both before opening

credit cards and when new agreements and disclosures are mailed to him, his specific denial of

receiving any disclosures relating to arbitration, and his denial of receiving any of the Wells

Fargo Customer Agreements.

       Finally, the evidence relating to Plaintiff’s online credit card application in December

2010 is both disputed and the online agreement is not necessarily the type of agreement that

imputes knowledge of an arbitration agreement. Wells Fargo contends that from the application




PAGE 11 – OPINION AND ORDER
webpage, Plaintiff was provided with a hyperlink to review the disclosures and agreements that

contained the arbitration clause, which were not located on the same webpage. Later in the

application webpage, Plaintiff was asked whether he affirmatively acknowledged that he had

reviewed those terms. Plaintiff, however, could have clicked that acknowledgment even without

clicking on the hyperlink and linking to the different webpage containing the agreements and

disclosures.

       Wells Fargo argues that this is an enforceable “clickwrap” agreement. A pure clickwrap

agreement, however, has the terms and conditions on the same webpage, and a user is forced to

scroll through them and then click “I agree.” See In re Facebook Biometric Info. Privacy Litig.,

185 F. Supp. 3d 1155, 1165 (N.D. Cal. 2016). A “browsewrap” agreement, in contrast, has

merely a hyperlink and the user does not have to click to indicate any agreement. Id. “Although

there is no per se rule of validity or invalidity on either end, our Circuit has recognized that the

closer digital agreements are to the clickwrap end of the spectrum, the more often they have been

upheld as valid and enforceable.” Id.

       Because Wells Fargo contends that its agreements and disclosures were merely linked, it

was not a pure clickwrap agreement, although because there was purportedly an

acknowledgement, it also is not a pure browsewrap agreement. Even if the Court were to find

that Plaintiff did click on the acknowledgment of his receipt of the hyperlinked agreements and

disclosures, the Court might still require further information to determine whether the digital

agreement was enforceable, such as the nature of the hyperlink (e.g., how noticeable, how

labelled), the placement of the agreements and disclosures and specifically the arbitration

agreement after clicking on the hyperlink (e.g., a pop-up, a new browser window, how far down




PAGE 12 – OPINION AND ORDER
to the arbitration agreement, and so forth), and the placement of the acknowledgment after

returning to the application webpage.

          Considering all the circumstances of this case, the Court finds that there is a genuine

dispute of material fact regarding whether a valid arbitration agreement exists. Wells Fargo has

not sufficiently proven that Plaintiff received and was aware of the terms of any of Customer

Agreement purportedly provided to him. As in Campos, “this dispute involves the credibility of

the parties, which the Court cannot determine based on the evidence thus far submitted.

Therefore, before ruling on [Wells Fargo’s] motion, an evidentiary hearing [or jury trial] must be

held to determine whether a valid arbitration agreement exists.” Campos, 2015 WL 5737601,

at *11.

                                           CONCLUSION

          Because Plaintiff has shown a genuine dispute whether a valid arbitration agreement

exists and the parties have the right to an evidentiary hearing or jury trial on this issue, the Court

defers ruling on Wells Fargo’s motion to compel arbitration (ECF 12) until after such a hearing

or trial. The parties are directed to confer with each other on whether they jointly waive their

right to a jury trial and consent to an evidentiary hearing or whether a jury trial will be needed.

Further, within two weeks from the date of this Opinion and Order, the parties shall notify the

Courtroom Deputy of their decision, who will then schedule an appropriate proceeding.

          IT IS SO ORDERED.

          DATED this 16th day of March, 2020.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 13 – OPINION AND ORDER
